 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11    BRANDON ALEXANDER FAVOR,                                     1:19-cv-01554-EPG

12                           Plaintiff,
                                                                   ORDER TRANSFERRING CASE TO THE
13              v.                                                 CENTRAL DISTRICT OF CALIFORNIA

14    INDUSTRY FOR CALIFORNIA, et al.,
15                           Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983.

19          The federal venue statute requires that a civil action, other than one based on diversity

20   jurisdiction, be brought only in: (1) a judicial district where any defendant resides, if all

21   defendants reside in the same state, (2) a judicial district in which a substantial part of the events

22   or omissions giving rise to the claim occurred, or a substantial part of the property that is the

23   subject of the action is situated, or (3) a judicial district in which any defendant may be found, if

24   there is no district in which the action may otherwise be brought. 28 U.S.C. § 1391(b).

25          In this case, some but not all defendants reside in California, and the Complaint states that

26   the claim arose in Men’s Central Jail/Los Angeles,1 which is in the Central District of California.

27   Therefore, plaintiff’s action should have been filed in the United States District Court for the

28          1
                The Complaint also lists New York City as a place where the violation occurred.
                                                               1
 1   Central District of California. In the interest of justice, a federal court may transfer a complaint

 2   filed in the wrong district to the correct district. See 28 U.S.C. § 1406(a); Starnes v. McGuire, 512

 3   F.2d 918, 932 (D.C. Cir. 1974).

 4          Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United

 5   States District Court for the Central District of California.

 6
     IT IS SO ORDERED.
 7

 8      Dated:     November 4, 2019                              /s/
                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
